DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed November 11, 2022.   Claims 1-20 are pending and an action on the merits is as follows.	

Election/Restrictions
Applicants’ election of Group IC in the reply filed on November 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, 9, 11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements filed October 13, 2020, April 19, 2021, September 24, 2021 and January 25, 2022 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (US 2011/0067958 A1) in view of Stefan (US 11,062,437 B2).
Claims 1 and 8: Schuster et al. discloses a computer-implemented method and system for elevator component analysis including a processor communicatively coupled to a memory, where the processor receives an elevator component template corresponding to a reference value for an elevator system (page 2 paragraph [0023]) and the template comprises reference image data associated with one or more floor doors (T1-T8) (page 5 paragraph [0068]).  Therefore the reference image data is associated with one or more locations in the elevator system.  Image data associated with at least one of the one or more locations in the elevator system is received from a camera, and the image data is compared to the reference image data (page 5 paragraph [0068]) to determine a fault in an elevator component (floor door) in the elevator system (page 5 paragraph [0069]).  This reference fails to disclose the fault in the component to be displayed by a display.
However Stefan teaches a computer-implemented method and system for analysis, where image data associated with a component of a motor vehicle received from a camera is compared to reference image data (stored reference form) associated with the component (column 1 lines 15-20), and a fault (damage indication) in the component is displayed by a display of a mobile device as a result of the comparison (column 5 line 65 through column 6 line 2).
Given the teachings of Stefan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method and system disclosed in Schuster et al. with providing the fault in the component to be displayed by a display.  Doing so would “make identifying and recording such [fault] easier and more reliable” as taught in Stefan (column 3 lines 38-39).
Claims 3 and 10: Schuster et al. modified by Stefan discloses a computer-implemented method and system as stated above, where a workflow for a technician (maintenance engineer) is disclosed in Schuster et al. to be initiated via summoning the technician based at least in part on the fault (page 2 paragraph [0025]).
Claims 5 and 12: Schuster et al. modified by Stefan discloses a computer-implemented method and system as stated above, where the image data is further shown in Stefan to be compared to the reference image data (image processing) to determine a need for an adjustment (correction) of a characteristic (position) of the camera (column 3 line 63 through column 4 line 6).
Claims 6 and 13: Schuster et al. modified by Stefan discloses a computer-implemented method and system where the characteristic comprises a position adjustment, as stated above.
Claims 7 and 14: Schuster et al. modified by Stefan discloses a computer-implemented method and system as stated above, where the camera is disclosed in Schuster et al. to be in electronic communication with a user device (communications module of maintenance engineer) (page 9 paragraph [0099]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             December 2, 2022